DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-10, 17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Young (US 2013/0153062).

Young discloses:
1.    A system for controlling a flow rate of a fluid through a valve, the system comprising:
a valve (20, 22) configured to regulate a flow of fluid through a conduit;
an actuator comprising a motor (the stepper motor 94 and/or the solenoid actuator 96, 30) and a drive device (the stem(s) connecting the stepper motor and/or solenoid to the valve 22), the drive device driven by the motor and coupled to the valve for driving the valve between multiple positions (e.g., para. 0047);
a first differential pressure sensor (38) configured to measure a first differential pressure across the valve; and
a controller (36) that is communicably coupled with the first differential pressure sensor and the motor, the controller configured to:
receive a flow rate setpoint (e.g., para. 0007, 0030, 0056, 0080);
receive the first differential pressure measurement from the first differential pressure sensor (see FIG 9);
determine an estimated flow rate based at least in part on the first differential pressure measurement (para. 0038, 0043, 0045);
determine an actuator position setpoint (corresponding to the “prescribed position” described at para. 0048) using the flow rate setpoint and the estimated flow rate (para. 0040, 0042, 0046, 0047, 0048); and
operate the motor to drive the drive device to the actuator position setpoint (para. 0040, 0042, 0046, 0047, 0048).
2.    The system of claim 1, wherein the estimated flow rate is further based in part on an actuator feedback position (para. 0038, 0043, 0045) and a valve flow coefficient (para. 0045: e.g., the opening curve stored in memory which characterizes flow rate as a function of sensed axial position).

Regarding claim 11, the claimed method steps are seen to clearly correspond to operation/use of Young’s system, as these elements are explicitly mapped in the analysis of claim 1 above.
Regarding claim 12, the claimed method steps are seen to clearly correspond to operation/use of Young’s system, as these elements are explicitly mapped in the analysis of claim 2 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young alone.
Young discloses the invention with exception to (the use/operation of) a second differential pressure sensor.  However the use of redundant sensors to verify measurements was notoriously well-known in the art at the time of invention and it would have been obvious to use redundant differential pressure sensors in Young’s system to accurately estimate the flow rate and protect against errant pressure sensor readings.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Urdaneta (US 2005/0288873).
Young renders the invention obvious with exception to Kalman filtering.  However Urdaneta teaches (e.g., para. 0082) that it was known to use Kalman filtering in the art at the time of invention, and it would have been obvious to obtain a more accurate flow rate estimation in Young’s system using Kalman filtering, as taught by Urdaneta.    

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Jeromson (US 2005/0016592).

Regarding claim 18, Jeromson discloses a system for controlling a flow rate of a fluid through a valve, the system comprising:
a valve (20, 22) comprising a valve body (12) and a rotatable valve member (22; which is rotatable as discussed at par. 0032) configured to regulate a flow of fluid through a conduit;
an actuator comprising a motor (the stepper motor 94 and/or the solenoid actuator 96, 30) and a drive device (the stem(s) connecting the stepper motor and/or solenoid to the valve 22), the drive device driven by the motor and coupled to the valve member for driving the valve member between multiple positions (e.g., para. 0047);
a differential pressure sensor assembly (38) 


a controller (36) that is communicably coupled with the differential pressure assembly 
receive a flow rate setpoint (e.g., para. 0007, 0030, 0056, 0080);
receive a differential pressure measurement from the differential pressure sensor (see FIG 9) 
determine an estimated flow rate based at least in part on the differential pressure measurement 
determine an actuator position setpoint (corresponding to the “prescribed position” described at para. 0048) using the flow rate setpoint and the estimated flow rate (para. 0040, 0042, 0046, 0047, 0048); and
operate the motor to drive the drive device to the actuator position setpoint (para. 0040, 0042, 0046, 0047, 0048).

Young differs from claim 18 in that Young discloses a differential pressure sensor, rather than first and second pressure sensor assemblies situated in parallel with the valve.   Jeromson teaches that it was known in the art at the time of invention to measure differential pressure across a valve using first and second pressure sensor assemblies (30, 31, 50) situated in parallel with the valve.  To equivalently measure differential pressure across 
Regarding claim 19, pitot tube pressure sensors were well-known in the art at the time of invention, and it would have been obvious to form the obvious first and second pressure sensor assemblies using pitot tubes in order to predictably measure the differential pressure in the line.  

Allowable Subject Matter
Claims 4, 5, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
1/13/21